                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DOUGLAS L LANDIS,

        Petitioner,
                                                        Case No. 18-cv-668-wmc
   v.

JON E. LITSCHER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Douglas L. Landis’ petition for a writ of habeas corpus with prejudice.


        /s/                                                 10/24/2019
        Peter Oppeneer, Clerk of Court                            Date
